662 S.E.2d 671 (2008)
STATE
v.
Richard Pliney PURSER.
No. 221P08.
Supreme Court of North Carolina.
June 4, 2008.
Bruce T. Cunningham, Jr., Southern Pines, Lori Hamilton-DeWitt, Mocksville, for Purser.
John Snyder, District Attorney, for State.
The following order has been entered on the motion filed on the 2nd day of June 2008 by Plaintiff for Extension of Time to File Response to Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 4th day of June 2008."